DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 36, 37, 39, 41, and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ohta (US Pub. 2004/0126990 A1).
In the claim 36, Ohta discloses (figs. 5A-5G, 7A-7D) a method of forming a semiconductor construction, comprising: providing a semiconductor substrate (1); forming a trench (6) in the substrate; partially filling the trench with a first material (8; fig. 5C) to narrow the trench, the first material having a first thickness; reducing the thickness of the first material along an upper region of the trench while the thickness of the first material along a lower region of the trench remains at the first thickness (figs. 5G, 7A); after said reducing of the thickness, the narrowed trench having a wide upper portion joining a constricted lower portion at a step (fig. 7A); and forming electrically insulative second material (9; fig. 7B) within the narrowed trench, the electrically insulative second material substantially filling the wide upper portion and leaving a void (V) within the constricted lower portion.
In re claims 37, 39, 41, and 42, Ohta discloses the remaining limitations of the claims including the first material consists essentially of silicon dioxide and wherein the first material is substantially homogeneous.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43 and 46-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 43, the prior art references, alone or in combination, do not show a method of forming a semiconductor construction, comprising: providing a semiconductor substrate; forming a trench in the substrate, the trench having a lower region and an upper region over the lower region; forming a liner within the trench to narrow the trench; providing non-oxidized silicon to be along the liner within the lower region of the trench and not along the liner within the upper region of the trench; while the non-oxidized silicon is along the liner within the lower region of the trench, reducing the thickness of the liner along the upper region of the trench; converting the non-oxidized silicon to silicon dioxide; and after reducing the thickness of the liner along the upper region of the trench, forming electrically insulative material over the silicon dioxide to fill the upper region of the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815